Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because of the new ground of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wane (US 2015/0087427 A1) in view of Wu (US 2018/0047032 A1).
1. Wane discloses a system for identifying and authenticating a physical article to a virtual environment, comprising: 
at least one physical tag having a scannable component, the scannable component comprising an antenna communicatively coupled to a non-volatile memory and configured to transmit data stored on the non-volatile memory from the antenna upon scanning of the antenna and energization of the antenna, said data comprising at least a registration data record (i.e. the toy is registered to an account as ownership) [0038], [0113]; and 
a mobile device configured to interface with the scannable component, comprising a mobile device antenna configured to energize the antenna, the mobile device further comprising a game program configured to provide a game and associated with a game user account [0034], [0036]; 
wherein the mobile device is configured to perform steps of: receiving, on the mobile device, an instruction to perform an authenticity verification of the scannable component; determining that the mobile device is within range of the scannable component, energizing the scannable component, and retrieving information from the scannable component, said information comprising identification information for a user uniquely associated with the scannable component; based on the identification information, activating a feature within the game, wherein activating the feature within the game comprises an interaction with game information of the user uniquely associated with the scannable component; and updating stored game data of the game based on the activation of the feature (Fig. 13 & Fig. 18), [0038].
Wane does not expressly disclose based on the identification information, communicating with a server configured to retain an authenticity validation data record associated with the scannable component generated based on and subsequently to the registration data record, and retrieving, from the server, a verification response based on the authenticity validation data record associated with the scannable component and further comprising binding data. Wu discloses based on the identification information, communicating with a server configured to retain an authenticity validation data record associated with the scannable component generated based on and subsequently to the registration data record, and retrieving, from the server, a verification response based on the authenticity validation data record associated with the scannable component and further comprising binding data [0039], [0041]-[0042], [0044]-[0045]. It would have been obvious to a person of ordinary skilled in the art to modify Wane with Wu and would have been motivated to do so to prevent counterfeiting of the article.
Claim 5. Wane discloses the system of claim 1, wherein the interaction comprises a power increase for an action provided by a first character associated with the game user account [0038], [0087].
Claim 6. Wane discloses the system of claim 1, wherein the interaction comprises summoning a non-player creature within the game environment [0087].
Claim 7. Wane discloses the system of claim 1, wherein the physical tag is provided in a product associated with an in-game representation, wherein the user uniquely associated with the scannable component is associated with the game user account, and wherein activating the feature within the game comprises providing, to the user, in the game, the in-game representation [0038], [0087].
Claim 8. Wane discloses the system of claim 7, wherein the physical tag is provided in an article of apparel, and wherein the in-game representation comprises a virtual article of apparel provided within the game [0087].
Claim 9. Wane discloses the system of claim 1, wherein receiving, on the mobile device, the instruction to perform the authenticity verification of the scannable component, and retrieving information from the scannable component, further comprise: providing, with the mobile device, to an online service comprising a server, identity authentication information; sending, with the mobile device, a verification request to the online service; and receiving, on the mobile device, a verification response from the online service (Fig. 13 & 18).
Claim 10. Wane discloses the system of claim 9, wherein the verification response comprises a binding status associated with the physical tag  (Fig. 13 & 18).
Claim 11. Wane discloses the system of claim 10, wherein the mobile device is further configured to perform steps of: determining that the physical tag is bound to the user; and based on a determination that the physical tag is bound to the user, activating the feature within the game (Fig. 13 & 18).
Claim 12. Wane discloses the system of claim 10, wherein the mobile device is further configured to perform steps of: determining that the physical tag is unbound; and prior to activating the feature within the game, binding the physical tag to the user (Fig. 13 & 18).
Claim 13. Wane discloses the system of claim 10, wherein the mobile device is further configured to perform steps of: determining that the physical tag is bound to a party other than the user; and providing, on the mobile device, a prompt for user intervention prior to activating the feature within the game (Fig. 13 & 18).
Claim 14. Wane discloses the system of claim 1, wherein the physical tag is provided in a smart device having at least one signal output provided on the smart device; and wherein determining that the mobile device is within range of the scannable component further comprises energizing the at least one signal output [0032].

Claim 15-19. Wane and Wu disclose a method for identifying and authenticating a physical article to a virtual environment, comprising: identifying, on the physical article, at least one physical tag having a scannable component, the scannable component comprising an antenna communicatively coupled to a non- volatile memory and configured to transmit data stored on the non-volatile memory from the antenna upon scanning of the antenna and energization of the antenna, said data comprising at least a registration data record; receiving, on a mobile device configured to interface with the scannable component, an instruction to perform an authenticity verification of the scannable component; wherein said mobile device comprises a mobile device antenna configured to energize the antenna and further comprises a game program configured to provide a game and associated with a game user account; determining that the mobile device is within range of the scannable component, energizing the scannable component, and retrieving information from the scannable component, said information comprising identification information for a user uniquely associated with the scannable component; based on the identification information, communicating with a server configured to retain an authenticity validation data record associated with the scannable component generated based on and subsequently to the registration data record, and retrieving, from the server, a verification response based on the authenticity validation data record associated with the scannable component and further comprising binding data; based on the identification information, activating a feature within the game, wherein activating the feature within the game comprises an interaction with game information of the user uniquely associated with the scannable component; and updating stored game data of the game based on the activation of the feature as similarly discussed above.

Claim 20. Wane and Wu disclose a non-transitory computer-readable medium comprising program code that, when executed, causes a processor of a mobile device to execute steps of: identifying, on a physical article, at least one physical tag having a scannable component, the scannable component comprising an antenna communicatively coupled to a non-volatile memory and configured to transmit data stored on the non-volatile memory from the antenna upon scanning of the antenna and energization of the antenna, said data comprising at least a registration data record; receiving, on the mobile device, said mobile device configured to interface with the scannable component, an instruction to perform an authenticity verification of the scannable component; wherein said mobile device comprises a mobile device antenna configured to energize the antenna and further comprises a game program configured to provide a game and associated with a game user account; determining that the mobile device is within range of the scannable component, energizing the scannable component, and retrieving information from the scannable component, said information comprising identification information for a user uniquely associated with the scannable component; based on the identification information, communicating with a server configured to retain an authenticity validation data record associated with the scannable component generated based on and subsequently to the registration data record, and retrieving, from the server, a verification response based on the authenticity validation data record associated with the scannable component and further comprising binding data; based on the identification information, activating a feature within the game, wherein activating the feature within the game comprises an interaction with game information of the user uniquely associated with the scannable component; and updating stored game data of the game based on the activation of the feature as similarly discussed above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wane and Wu as discussed above and further in view of Weston (US 2012/0190452 A1).
Claim 2. Wane and Wu disclose the system of claim 1, but does not expressly disclose wherein the physical tag is a badge having the scannable component embedded therein, having a flat front side and having a rear side comprising a coupling configured to attach to clothing of a wearer, the scannable component comprising a near-field communication (NFC) component. Weston discloses wherein the physical tag is a badge having the scannable component embedded therein, having a flat front side and having a rear side comprising a coupling configured to attach to clothing of a wearer, the scannable component comprising a near-field communication (NFC) component [0053], [0167]. It would have been obvious to a person of ordinary skilled in the art to modify Wane with Weston and would have been motivated to do so to provide alternative physical tag the player can use.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715